EXHIBIT AGREEMENT BY AND BETWEEN ACCREDITED VENTURE CAPITAL, LLC AND ADEONA PHARMACEUTICALS, INC. DATED JANUARY 14, 2009 This Agreement dated, January 14, 2009, is made between Adeona Pharmaceuticals, Inc., A Delaware corporation (“Adeona”) and Accredited Venture Capital, LLC, a Delaware limited liability company (“AVC”) (together, the “Parties”). WHEREAS, AVC is the holder of warrants to purchase 832,606 shares of common shares of Adeona exercisable at $2.22 per share which expire on October 29, 2011 and are callable by Adeona provided that the common shares underlying such warrants are covered by an effective resale registration statement (the “Callable Warrants”); WHEREAS, AVC is the holder of warrants to purchase 381,020 shares of common stock of Adeona exercisable at $2.22 per share which expire on November 27, 2016 and warrants to purchase 7,651 shares of common stock of Adeona exercisable at $3.30 per share which expire on May 30, 2015, each of which by their terms are not callable (together,the “Noncallable Warrants”); WHEREAS, AVC is the holder of 7,086.379 shares of common stock of Adeona (the “Common Stock”); WHEREAS, in order to comply with the Rule 415 limitations raised in connection with the
